Citation Nr: 1532389	
Decision Date: 07/29/15    Archive Date: 08/05/15

DOCKET NO.  06-12 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus type II. 

2. Entitlement to a rating in excess of 60 percent for degenerative disc and joint disease of the lumbosacral spine.

3. Entitlement to a rating in excess of 10 percent for hypertension.

4. Entitlement to an increased rating for posttraumatic stress disorder (PTSD), evaluated as 50 percent disabling prior to November 27, 2006, and as 70 percent disabling therefrom.

5. Entitlement to automobile and adaptive equipment or adaptive equipment only. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran had active service from September 1975 to February 1990.

This matter first came before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California. 

In a decision dated in October 2009, the Board denied the appeal concerning the issues set forth on the title page of this decision. 

The Veteran then appealed the Board's October 2009 decision to the U.S. Court of Appeals for Veterans Claims (Court).  In an August 2010 joint motion to the Court, the parties (the Veteran and the VA Secretary) requested that the Board decision be vacated as to those issues and remanded.  An August 2010 Court order, which granted the joint motion for remand.  Upon return from the Court, the Board remanded the matter in September 2011.  

The matter has now returned to Board for appellate disposition.  In June 2015, the Veteran's representative waived initial RO jurisdiction of any further evidence received since the last adjudication of the case by the Agency of Original Jurisdiction (AOJ).  See 38 C.F.R. §§ 20.800; 20.1304.

In May 2011 and February 2014 rating decisions, several other matters, which were previously before the Board, have since been granted in the Veteran's favor.  The Veteran has not filed a notice of disagreement (NOD) disagreeing with any appealable determination made in those rating decisions, including the schedular ratings and effective dates assigned by the RO.  Thus, those matters are not currently before the Board.  See 38 C.F.R. §§ 20.200, 20.201, 20.302; Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) 


FINDINGS OF FACT

1.  The most probative evidence of record establishes that a nexus between the Veteran's current diabetes mellitus type II and her in-service gestational diabetes or a service-connected disability is unlikely.

2.  The Veteran's degenerative disc and joint disease of the lumbosacral spine has not been manifested by unfavorable ankylosis of the entire spine.

3.  The Veteran's hypertension has not been manifested by diastolic pressure predominantly 110 or more, or; systolic pressure predominantly 200 or more.  

4.  It is not factually ascertainable prior to November 2006 that the Veteran's PTSD was manifest at the 70 percent level, and her PTSD has not involved total social and occupation impairment since that time.  

5.  The Veteran's service-connected disabilities do not involve loss or permanent loss of use of one or both feet; loss or permanent loss of use of one or both hands; permanent impairment of vision of both eyes; severe burn injury; amyotrophic lateral sclerosis; or ankylosis of one or both knees or one or both hips.


CONCLUSIONS OF LAW

1.  The criteria to establish service connection for a diabetes mellitus, type II, are not met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2014).

2.  The criteria for the assignment of a disability rating higher than 60 percent for degenerative disc and joint disease of the lumbosacral spine are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.71a, including Diagnostic Code 5293 (prior to September 2003) (2014).  

3.  The criteria for the assignment of a disability rating higher than 10 percent for hypertension are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.104 DC 7101 (2014).    

4.  The criteria for assignment of a disability higher than 50 percent prior to November 2006, and higher than 70 percent beginning from November 2006, for PTSD, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.15, 4.130 (2014).

5.  The criteria for entitlement to automobile and adaptive equipment or adaptive equipment only are not met.  38 U.S.C.A. §§ 501, 1151, 3901, 3902; 38 C.F.R. § 3.808 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

A. Duty to Notify

VA has a duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Here, the Veteran has been sent notice letters on numerous occasions providing the necessary information.  See 38 U.S.C.A. § 5103.  A case-specific notice is not required and any other timing or notice defect is deemed not prejudicial.  See VAOPGCPREC 6-2014; Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, the duty is satisfied.


B. Duty to Assist

The law also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(d).  VA will help a claimant obtain records relevant to the claim(s) whether or not the records are in Federal custody, and VA will provide a medical examination and/or opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has met the duty to assist the Veteran in the development of the claims being decided herein because her service treatment records (STRs) have been obtained and appear to be complete.  Also, VA obtained her available VA treatment records needed to resolve the matter.  Such records do not include actually laboratory findings during the intervening years after service, but a VA doctor in March 2011 summarized those results in relevant part.  See, e.g., Prinkey v. Shinseki, No. 10-3277, 2012 WL 985754 *4 (Vet. App. Mar. 23, 2012) (Although an actual (X-ray) radiology report was not of record, a later medical record duplicated the information in the radiology report.  There is no prejudice in a VA examiner relying on the later medical record under this circumstance), aff'd Prinkey v. Shinseki, 735 F.3d 1375, 1381 (Fed. Cir. 2013).

Some records from the Social Security Administration (SSA) were obtained, but complete records could not be obtained because, as the SSA informed VA in November 2013, the records have been destroyed.  Furthermore, VA examinations have been conducted, and they are adequate to inform the Board's judgment on those complex medical matters raised in this appeal.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2) (West 2014).  

Stegall Compliance

The Board also finds that there was substantial compliance with the November 2011 Board remand directives and with the Court's August 2010 Order granting a JMR by the parties.  Specifically, the AOJ attempted to obtain her records from SSA , but could not obtain them because they had been destroyed by that agency.  See Stegall v. West, 11 Vet. App. 268 (1998); see D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008).

For the above reasons, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits at this time.

II.  Service Connection 
  
The Veteran is seeking service connection for diabetes mellitus, type II, which she maintains is related to the gestational diabetes she experienced during service.  Alternatively, she maintains that her current diabetes is secondary to her service-connected disabilities.  

A.  Applicable Law

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection generally requires evidence satisfying three criteria: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ('nexus') between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999).

Certain chronic diseases, which are listed in 38 C.F.R. § 3.309(a), including diabetes, may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Moreover, if a disease listed in 38 C.F.R. § 3.309(a) is shown to be chronic in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  Id.  However, if evidence of a chronic condition is noted during service or during the presumptive period, but the chronic condition is not "shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned," i.e., "when the fact of chronicity in service is not adequately supported," then a showing of continuity of symptomatology after discharge is required to support a claim for disability compensation for the chronic disease.  Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013) (quoting 38 C.F.R. § 3.303(b)).  A claimant "can benefit from continuity of symptomatology to establish service connection in the ultimate sense, but only if [the] chronic disease is one listed in § 3.309(a)."  Walker, 708 F.3d at 1337.

Service connection may otherwise be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(a).

Service connection may be granted for a disability that is proximately due to or the result of a service-connected disability, which includes the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310(a); El-Amin v. Shinseki, 26 Vet. App. 136, 138(2013); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Aggravation, for VA purposes, is defined as any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease.  38 C.F.R. § 3.310(b).

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011).

This includes weighing the credibility and probative value of lay evidence against the remaining evidence of record.  See King v. Shinseki, 700 F.3d 1339 (Fed. Cir. 2012); Kahana, 24 Vet. App. at 433-34.  Lay evidence may be competent and sufficient evidence of a diagnosis or nexus if (1) the particular condition at issue is the type of condition that is within the competence or common knowledge of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Kahana, 24 Vet. App. at 433, n.4.  The Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person.  See Fountain v. McDonald, 27 Vet. App. 258, 274-75 (2015); see also Jandreau, 492 F.3d 1376-77.

A veteran bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement.  Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009); see also Walker v. Shinseki, 708 F.3d 1331, 1334 (Fed. Cir. 2013).  In making its ultimate determination, the Board must give a veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  Fagan, 573 F.3d at 1287 (quoting 38 U.S.C.A. § 5107(b)).

B.  Discussion.

In this case, the claim of service connection must be denied.  

As a threshold matter, there is no material dispute that the Veteran is currently diagnosed with diabetes mellitus, type II.  This diagnosis was made at VA in May 2003.  There is also no material dispute that she was treated for gestational diabetes during service in 1986-1987.  Finally, there is no question that she is currently service-connected for multiple other disabilities, including PTSD, hypertension, chronic pain syndrome, and several orthopedic joint conditions.  Accordingly, the threshold requirements for establishing service connection on a direct and secondary basis are met.  

However, the claim cannot be granted because the most probative evidence establishes that a nexus between her current diabetes and the in-service gestational diabetes or the service-connected disabilities is unlikely.

First, there is no indication of a direct continuity between the gestational diabetes during service and the type II diabetes diagnosed in 2003.  To the contrary, her VA primary care doctor best summarized (during routine treatment) in March 2011 that the Veteran "had gestational diabetes and a normal glucose until 156 (8/99), 105 (11/99), 156 (4/00), 114 (6/00), 84 and HgA1C 5.9% (6/01), 126 (1/03), 133 and HgA1C 6.0% (2/03) when she was told of diabetes."  (Emphasis added.)  This doctor's assessment makes it reasonably certain that the current type II diabetes does not represent a quiescent, undiagnosed continuity of the in-service gestational diabetes.  Accordingly, there is no basis to grant on the basis of chronicity during service or continuity after service.  See 38 C.F.R. §§ 3.303(b), 3.307, 3.309.  

With regard to whether the current type II diabetes may nonetheless represent a later manifestation of the earlier gestation diabetes mellitus, a VA examiner reviewed the matter in November 2006 and concluded it was "not caused by or associated with prior gestational diabetes."  This VA examiner explained that:

After C file review and treatment records available evidence presented in this C file it is determined that the [V]eteran's current diabetes type II is not a recurrence and not secondary to the gestational diabetes in service  There is a 20-year gap between appearance of laboratory values that are consistent with diabetes and the diabetes she has now is more likely than not related to her obesity and diet and lack of exercise than any relationship with past history of temporary gestational diabetes that resolved and returned to normal for many years.

The VA examiner based this opinion on facts indicating "a history of insulin use back in 1986 for gestational diabetes and returned to normal after pregnancy, although, there was some slightly elevated glucose reading in 1988.  For 20 years she did not have a diagnosis of diabetes and then in 2003 her medical doctor[.]"

The Board notes that the VA examiner's factual basis is not entirely precise when considering the March 2011 summary provided her VA doctor, who indicated abnormal glucose readings beginning in August 1999, which was an interval of only approximately 12 years instead of 20.  Otherwise, the VA examiner's understanding of the material facts is essentially correct, the opinion is clearly and unequivocally stated, and the underlying rationale is given.  The Board can find no basis to undermine the evidentiary value of this VA examiner's opinion, nor was such indicated by the parties in the JMR before the Court or since.  See, e.g., Massie v.  Shinseki, 25 Vet. App. 98, 12-28 (2011) ( Interests of judicial economy demand that a represented veteran present all theories and assignments of error to VA before appealing to this Court, particularly where, as in this case, the newly raised theory involves a relatively novel application of fact to law), aff'd 724 F.3d 1325 (Fed.Cir.2013); Scott v. McDonald, --- F.3d ----, 2015 WL 3772700 *5 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, (2008).  Therefore, the Board must find this VA examiner's opinion to have significant evidentiary weight making a nexus between the Veteran's current type II diabetes and prior gestational diabetes unlikely.  See Nieves-Rodriguez, 22 Vet. App. at 304. 

In November 2014, a second VA examiner reviewed the matter.  This medical expert concluded that a baseline level of severity of the Veteran's diabetes could not be determined based upon the medical evidence available prior to aggravation or the earliest medical evidence following aggravation by the service-connected disabilities.  The examiner explained that type II diabetes was diagnosed in 2003, which was several years after the Veteran was service connected for PTSD, hypertension, and chronic pain syndrome, all of which, the VA examiner noted parenthetically, developed in the 1990s.  

The VA examiner also determined that regardless of an established baseline, the Veteran's diabetes was not at least as likely as not aggravated beyond its natural progression by a service-connected disability.  The examiner explained that there is no evidence that her diabetes was aggravated by chronic pain syndrome, PTSD, or hypertension.  The Veteran is overweight, and her diabetes is most likely related to this risk factor.  Her diabetes has been stable since its onset and has been managed fairly well with diet modification.  Therefore, there is no clear indication that her chronic pain, PTSD, or hypertension would aggravate her diabetes.  She is limited in her ability to exercise by chronic pain syndrome; however, diabetes is not caused by limited exercise alone.  Diet modification is a significant factor in the development of diabetes.  Other risk factors for diabetes include ethnicity and advanced age.  Considering her other risk factors for diabetes, her current diabetes is less likely than not aggravated by her service-connected conditions.

Again here, the Board must assign the November 2014 VA examiner's opinion determinative weight.  The VA examiner accurately reviewed the material facts, provided a clear opinion that addresses all components of the secondary theory of entitlement, and explained the medical reasons underpinning the conclusions.  Particularly compelling here, the VA examiner specifically identified all the potential risk factors for developing type II diabetes present in the Veteran's case, including gestational diabetes.  Informed by his medical expertise, the VA examiner found that the Veteran's obesity, amongst all the potential risk factors, to be the most likely etiology of her type II diabetes.  Thus, this VA examiner's opinion is compelling evidence tending to strongly weigh against a secondary nexus in this case.  

Overall, the two VA examiners are in agreement that the Veteran's current type II diabetes is mostly related to her obesity, which makes it unlikely that the condition is  related to the in-service gestational diabetes or a service-connected disability.  

The only medical opinion contradicting these VA examiners' opinion is recorded in a November 2005 VA treatment record.  The VA doctor wrote in the Veteran's chart that "[t]he patient needs to have a follow-up of her military related diseases: ... gestational onset diabetes mellitus that returned as type II disease."  This opinion supports the appeal as it directly associates the current type II diabetes to the gestational diabetes during service.  However, this doctor's opinion can be assigned no probative weight as the doctor did not document the factual basis for this opinion or explain how this conclusion was reached.  Thus, the Board has no way of knowing whether the doctor was aware of all the relevant facts and weighed all the competing risk factors present in the Veteran's case.  This unexplained conclusory medical opinion, which is based on an unidentified factual foundation, can be assigned no weight in a service-connection context.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Horn v. Shinseki, 25 Vet. App. 231, 240 (2012).  

Aside from these doctors' opinions, the Veteran also submitted a "National Diabetes Fact Sheet" published by in 2005 by the CDC.  In relevant part, it states that "[a]fter pregnancy, 5% to 10% of women with gestational diabetes are found to have type 2 diabetes.  Women who have had gestational diabetes have a 20% to 50% chance of developing diabetes in the next 5-10 years."  This statement, if read in isolation, might tend to support the appeal.  38 C.F.R. § 3.159(a)(1) (Competent medical evidence may mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses).    

However, the question here is not whether the Veteran had an increased risk of developing diabetes after her gestational diabetes.  Such a question does not appear to be in dispute.  Yet, even on this point, the fact sheet is not strong evidence supporting a nexus because the Veteran's type II diabetes developed, at earliest in August 1999 (according to the VA doctor's March 2011 chart),which was more than 10 years after her gestational diabetes, which was treated during service in 1986-1987.  

More importantly, the material question in dispute in this case is whether the Veteran's gestational diabetes, amongst numerous other risk factors, is likely to be the actual cause of her type II diabetes.  On this question, the fact sheet cites numerous other risk factors for diabetes, including "[o]lder age, obesity, family history of diabetes, history of gestational diabetes, impaired glucose metabolism, physical inactivity, and race/ethnicity."  Again, the VA examiners reviewed the numerous risk factors presented in the Veteran's case and found her obesity to be the most likely etiology.  The fact sheet does not, by comparison, make it more likely that gestational diabetes is the strongest risk factor in the Veteran's case.  This fact sheet supports, instead of rebuts, the VA examiners' opinions.  See Mattern v. West, 12 Vet. App. 222, 228 (1999); see Sacks v. West, 11 Vet. App. 314, 317 (1998); Mattern v. West, 12 Vet. App. 222, 228 (1999).  Nor is it within the Board's competence as a non-medical expert to draw any competing inference from this fact sheet alone.  See Fountain, 27 Vet. App. at 274-75.  

The Veteran also submitted a prior Board decision to support her claim.  This Board decision, issued under docket number  06-24 943A, granted  service connection for diabetes.  In doing so, it relied on a medical opinion from a "VA Chief Medical officer [who] noted in May 2010 that a systematic review and meta-analysis found that women with gestational diabetes mellitus were at significantly higher risk of developing subsequent type 2 diabetes than women with normoglycemic pregnancies."  

Here again, as with the diabetes fact sheet, this prior Board decision does not support the Veteran's appeal.  As a threshold matter, "previously issued Board decisions will be considered binding only with regard to the specific case decided.  Prior decisions in other appeals may be considered in a case to the extent that they reasonably relate to the case, but each case presented to the Board will be decided on the basis of the individual facts of the case in light of applicable procedure and substantive law."  38 C.F.R. § 20.1303.  

Here, the prior Board decision reasonably relates to the instant Veteran's case because that Veteran also had gestational diabetes followed by type II diabetes.  However, the individual facts of that Veteran's case compelled the finding in that Board's decision.  Here, the instant Veteran's case presents a distinct medical foundation specific to her background and diabetes risk factors.  Thus, the prior Board decision is relevant only to the question of whether gestational diabetes is a risk factor for subsequent development of type II diabetes.  Again, the question here is not of increased risk, but of actual causation and the prior Board decision does not address that question.  

In support of her appeal, the Veteran has also submitted her own opinion indicating that her current type II diabetes is related to service or a service-connected disability.  As shown by the medical evidence  discussed herein above, this is an advanced medical question requiring expert consideration of the nature of the Veteran's in-service gestational diabetes; her service-connected disabilities; the interval between her gestational diabetes and her type II diabetes; and the consideration of numerous risk factors for type II diabetes; and the medical significance of all these factors.  The Veteran's own opinion cannot constitute competent evidence to rebut the VA examiner's opinions  because she has not established that she is qualified by knowledge, skill, experience, training, or education to form a competent opinion on the etiological questions at issue in this appeal, even taken together with the submitted treatise information.  See Young v. McDonald, 766 F.3d 1348, 1354 (Fed. Cir. 2014); Fountain, 27 Vet. App. at 274-75; Mattern, 12 Vet. App. at 228.

Because the most probative evidence makes it unlikely that the Veteran's type II diabetes is related to her prior gestational diabetes or her service-connected disabilities, the evidence is not in equipoise on the material question of fact in this case, the nexus requirement.  Accordingly, even after resolving all reasonable doubt in the Veteran's favor, the evidence in not in equipoise on all material issues of fact needed to establish service connection on a direct or secondary basis for type II diabetes.  Therefore, the claim cannot be granted and the appeal must be denied.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304; see also 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan, 573 F.3d at 1287.

III.  Increased Ratings

A.  Generally Applicable Law

Schedular Ratings

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  Because the ability to overcome the handicap of disability varies widely among individuals, the disability ratings are based primarily upon the average impairment in earning capacity resulting from a service-connected disability, that is, upon the economic or industrial handicap which must be overcome and not from individual success in overcoming it.  See 38 C.F.R. § 4.15.  

Where there is a question as to which of two disability ratings shall be applied, the higher disability rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  All potential applicable diagnostic codes, whether or not raised by a claimant, must be considered.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  Furthermore, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where a claimant is awarded service connection and assigned an initial disability rating, separate ratings can be assigned for different periods of time since the effective date for the award of service connection ("known as staged ratings").  See Fenderson v. West, 12 Vet App 119, 125-27 (1999).  Staged ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).


After careful consideration of the evidence, any reasonable doubt remaining on any material question of law or fact is to be resolved in favor of the claimant.  38 C.F.R. § 4.3; Fagan v. Shinseki, 573 F.3d 1282, 1287 (2009).

Extraschedular Ratings

Generally, it must be remembered that the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  In this regard, the basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  See 38 C.F.R. § 4.10 (emphasis added).  Moreover, the rating schedule is based primarily upon the average impairment in earning capacity, that is, upon the economic or industrial handicap which must be overcome and not from individual success in overcoming it.  38 C.F.R. § 4.15.

To afford justice in exceptional situations, however, an extraschedular rating may also be assignable.  38 C.F.R. § 3.321(b).  The Board may not, in the first instance, assign an increased rating on an extraschedular basis, but may determine whether referral for extraschedular consideration is warranted, provided that it articulates the reasons or bases for that determination.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  

The extraschedular determination must follow a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, the level of severity and symptomatology of a Veteran's service-connected disability must be compared with the established criteria found in the rating schedule for that disability.  Id.  If the rating criteria reasonably describe a Veteran's disability level and symptomatology, the disability picture is contemplated by the rating schedule.  Therefore, the assigned schedular evaluation is adequate and no referral is required.  Id.  If the schedular evaluation does not contemplate the level of disability and symptomatology, and is found inadequate, the second step of the inquiry requires the Board to determine whether the exceptional disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-16.

If analysis of the first two steps shows that the rating schedule is inadequate to evaluate the disability picture and that picture shows the related factors discussed above, the final step requires that the disability be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether the disability picture requires the assignment of an extraschedular rating.  Thun, 22 Vet. App. 111.

Limiting referrals for extraschedular evaluation to considering a Veteran's disabilities individually ignores the compounding negative effects that each individual disability may have on the Veteran's other disabilities.  Section § 3.321(b)(1) performs a gap-filling function, accounting for situations in which a Veteran's overall disability picture establishes something less than total unemployability, but where the collective impact of a Veteran's disabilities are nonetheless inadequately represented.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Therefore, referral for extraschedular consider may also be made to consider the compound/combined impact of multiple service-connected disabilities in determining whether referral for extraschedular consideration is needed.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

B.  Lumbosacral Spine

The Veteran is seeking a disability rating higher than 60 percent for her lumbosacral spine disability (also referred to as the "low back").  This 60 percent rating has been in effect throughout the appeal period, which began when the Veteran filed a claim for increase in May 2004.  

(1) Rating Schedule

During the time period covered by this appeal, the rating schedule pertaining to disabilities of the spine has not been amended.  However, the Veteran's current 60 percent rating was assigned under the "old" diagnostic code (DC) 5293, which was in effect prior to September 26, 2003.  

As relevant, the rating schedule in effect at that time was set forth under 38 C.F.R. § 4.71a, DC 5293 which provided as follows:



5293 Intervertebral disc syndrome
Rating
Mild intervertebral disc syndrome 
10
Moderate intervertebral disc syndrome, with recurring attacks  
20
Severe intervertebral disc syndrome, characterized by recurrent attacks with intermittent relief
40
Pronounced intervertebral disc syndrome, with persistent symptoms compatible with sciatic neuropathy which characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc, with little intermittent relief
60

Other diagnostic codes applicable to the spine, as in effect prior to September 26, 2003, consisted of 5285, concerning fracture, 5286, concerning ankylosis, complete, and 5289, concerning ankylosis.  38 C.F.R. § 4.71a (in effect prior to September 26, 2003).  

Since September 26, 2003, the rating schedule for evaluating disabilities of the spine has been set forth in 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, as follows:  

General Rating Formula for Diseases and Injuries of the Spine

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease 

Unfavorable ankylosis of the entire spine
100 
Unfavorable ankylosis of the entire thoracolumbar spine
50 
Forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine
40 
Favorable ankylosis of the entire cervical spine
30 
Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis
20 
Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height
10 
Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.  

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  


As of September 23, 2002, the schedular criteria of IVDS (DC 5293) were amended.  Under the amended criteria, IVDS is evaluated by one of two alternative methods, applying whichever method results in the higher evaluation.  First, the disability could be rated on the basis of the total duration of incapacitating episodes over the previous 12 months.  An "incapacitating episode" is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a, DC 5293, Note 1 (2002).  38 C.F.R. § 4.71a (2002).  Under the amended criteria in effective from September 26, 2003, the rating schedule for evaluating IVDS is set forth under DC 5243.  It is again to be rated either under the General Rating Formula or alternatively under the Formula for Rating IVDS Based on Incapacitating Episodes (unchanged from the September 23, 2002 revisions (see above)), whichever method results in a higher evaluation.

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, with or without degenerative arthritis, it is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59; see also Burton v. Shinseki, 25 Vet. App. 1, 5 (2011) (holding that the provisions of 38 C.F.R. § 4.59 are not limited to disabilities involving arthritis).  

Moreover, when evaluating musculoskeletal disabilities, VA may, in addition to applying the schedular criteria, assign a higher disability rating when the evidence demonstrates functional loss due to limited or excessive movement, pain, weakness, excessive fatigability, or incoordination, to include during flare-ups and with repeated use, if those factors are not considered in the rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Burton, 25 Vet. App. at 5.

Nonetheless, a rating higher than the minimum compensable rating is not assignable under any diagnostic code (relating to range of motion) where pain does not cause a compensable functional loss.  The "pain must affect some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance,'" as defined in 38 C.F.R. § 4.40, before a higher rating may be assigned.  This is because "pain alone does not constitute a functional loss under the VA regulations that evaluate disability based upon range-of-motion loss."  Mitchell v. Shinseki, 25 Vet. App. 32, 33, 43 (2011).

(2) Application of the Rating Schedule

Here, the diagnostic code in effect was assigned prior to a change in the applicable rating schedule in September 2003, and that "old" rating schedule has not been in effect at any point since the Veteran filed her instant claim in May 2004.  Therefore, the Board may not consider the diagnostic criteria of DC 5293.  See, e.g., Landgraf v. USI Film Prods., 511 U.S. 244, 264 (1994) (discussing the general legal principle that a court must apply the law in effect at the time it renders its decision).

Even if the Board were to apply the "old" rating schedule, a higher rating could not be assigned in this case because a 60 percent scheduler rating was the maximum assignable rating under the applicable diagnostic does.  

Under the current rating schedule, including on the basis of incapacitating episodes for IVDS, a scheduler rating higher than 60 percent may only be assigned if there is unfavorable ankylosis of the entire spine.  See 38 C.F.R. § 4.71a.  Such a disability picture is continuously shown to be absent in this Veteran's case, including on VA examinations conducted in November 2006, February 2010, and June 2014, and throughout all VA medical consultations.  Because the criteria for a higher rating under the current rating schedule are not demonstrated, a higher rating cannot be made on this basis.  

The Board further notes that the current 60 percent disability rating incorporates all neurologic manifestations associated with the low back disability.  See 38 C.F.R. § 4.71a, DC 5293 (in effect prior to September 2003).  Accordingly, as a matter of law, a separate rating(s) is not allowed for any current neurologic manifestation of her low back disability as to do so would constitute pyramiding of benefits.  See 38 C.F.R. § 4.25.  

Furthermore, there is no basis upon which to believe that separately evaluating the condition under the current orthopedic and neurologic diagnostic criteria might result in a higher combined rating.  To the contrary, although the Veteran has ongoing complaints in her lower extremities, a VA examination in November 2006 establishes that a "a sensory peripheral neuropathy of her [left]foot found today is not attributed to the disc condition of the spine but to the diabetes[and t]here are minimal neurological symptoms attributable to her lumbar spine condition at this examination."  (Emphasis added.)  A more recent diagnostic study conducted in October 2013 resulted in "a normal study without evidence of sensory neuropathy or lumbar radiculopathy."  She is also separately service-connected for a gastrointestinal condition, which accounts for her bowel disturbance.  See Mittleider, 11 Vet. App. at 182.  Accordingly, a higher or separate rating cannot be made on the basis of objective neurologic manifestations.  

In summary, the Veteran is currently assigned the maximum rating for her low back disability as justified by the evidentiary record and applicable law.  Accordingly, even after resolving all reasonable doubt in her favor, the appeal must be denied.  




(3) Extraschedular Consideration

In this case, referral for extraschedular consideration for her low back disability is not warranted.  The Veteran's service-connected spine disability is manifested by signs and symptoms such as pain, which causes functional impairments in her daily life.  These signs and symptoms, and their resulting functional impairments, are expressly contemplated by the rating schedule.  The diagnostic codes in the rating schedule corresponding to disabilities of the spine  provide disability ratings on the basis of limitation of motion.  See 38 C.F.R. § 4.71a (both prior to September 2002 and after September 2003).  In fact, for all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell, 25 Vet. App. at 37.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.

Because the rating schedule was purposely designed to compensate for such functional effects of her disabilities in all spheres of her daily life, including at home, and given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's low back disability picture.  See 38 C.F.R. §§ 4.1, 4.10, 4.15.  In short, there is nothing exceptional or unusual about the Veteran's spine disability because the rating criteria reasonably describe her disability level and symptomatology.  Thun, 22 Vet. App. at 115.  

C.  Hypertension

The Veteran is seeking a disability rating higher than 10 percent for her hypertension.  This 10 percent rating has been in effect throughout the appeal period, which began when the Veteran filed a claim for increase in May 2004.  

(1) Rating Schedule

The rating schedule for assigning disability ratings for hypertension is set for in 38 C.F.R. § 4.104, as follows:

7101 Hypertensive vascular disease (hypertension and isolated systolic hypertension):

Diastolic pressure predominantly 130 or more
60 
Diastolic pressure predominantly 120 or more
40 
Diastolic pressure predominantly 110 or more, or; systolic pressure predominantly 200 or more
20 
Diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control
10
NOTE (1): Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  For purposes of this section, the term hypertension means that the diastolic blood pressure is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm.

NOTE (2): Evaluate hypertension due to aortic insufficiency or hyperthyroidism, which is usually the isolated systolic type, as part of the condition causing it rather than by a separate evaluation.

NOTE (3): Evaluate hypertension separately from hypertensive heart disease and other types of heart disease.


Note (1) to 38 C.F.R. § 4.104, DC 7101, which requires two or more blood pressure readings on at least 3 different days, only applies to the initial confirmation of the hypertension diagnosis, and not the assignment of a disability rating.  Gill v. Shinseki, 26 Vet. App. 386, 391 (2013).

(The Board takes administrative notice that "systolic pressure" refers to the "top" number of a blood pressure reading; "diastolic pressure" refers to the "bottom" number.  See, e.g., American Heart Association, Understanding Blood Pressure Readings, http://www.heart.org/HEARTORG/Conditions/HighBloodPressure/
AboutHighBloodPressure/Understanding-Blood-Pressure-Readings_UCM_301764_Article.jsp (last visited August 26, 2013).)

(2) Application of the Rating Schedule

In this case, a disability rating higher than 10 percent may not be assigned as the evidence confirms that the Veteran's blood pressure has not involved diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more, either of which is required for the next higher, 20 percent, disability rating.  

Her VA treatment records contain extensive blood pressure readings as part of the ongoing management of her condition.  The highest diastolic readings were recorded at a VA examination in July 2004 - 107, 110, and 102, respectively.  Aside from these higher-level readings at this single VA examination, her diastolic blood pressure did not predominate at this level.  To the contrary, her diastolic pressure readings at highest were 80 (September 2007, April 2010, May 2012), 81 (March 2010), 84 (June 2014, August 2014), 82 (October 2010), 83 (April 2010)85 (February 2008, June 2008), 90 (April 2007, April 2014), 91 (September 2005, October 2006),92 (June 2008, August 2010), and 96 (January 2006).  In June 2008, she informed her doctor that her readings at home were between 67-86.  Thus, the highest diastolic readings did not reach the required 110, nor predominant at that level.  

With regard to the systolic blood pressure , the highest readings were 170 (April 2007), 179 (April 2010), 1981 (October 2005), and 184 (February 2008, June 2008).  The July 2004 VA examination showed 172, 174, and 180, on three readings.  On VA examination in November 2006, these readings were 171, 168, and 154 on three readings.  Such readings do not predominate at 200 or more.  A longitudinal review of her outpatient VA medical records shows that lower readings predominated in the range of 120-160s. 

These same VA medical records show that her hypertension is managed with medication.  The ameliorative effects of her blood pressure medication are directly taken into account by DC 7101 in the rating schedule.  See 38 C.F.R. § 4.104; Jones v. Shinseki, 26 Vet. App. 56, 63 (2012).  

(3) Extraschedular Consideration

The Board must find that the current scheduler rating assigned for the Veteran's hypertension accounts for all associated symptomatology.  The July 2004 VA examination establishes the presence of left ventricular hypertrophy, and a November 2006 reflects symptoms involving occasional dizziness with positional change and cough associated with hypertension.  The applicable DC 7101 does not expressly account for these physical changes and symptoms.  However, it assigns percentage ratings on the basis of the predominant blood pressure readings, which means, implicitly, that the associated physical changes and symptoms at each predominant blood reading level is contemplated at each disability percent level.  Accordingly, the left ventricular hypertrophy, dizziness, and cough, are contemplated in the rating schedule for evaluated hypertension, and there is no basis to refer this rating claim for extraschedular consideration.  

D.  PTSD

The Veteran's PTSD has been assigned staged ratings during the current appeal period, which began when the Veteran filed a claim for increased in May 2004.  She was assigned a 50 percent from May 2004 until November 2006, when a 70 percent rating was assigned.  

(1) Rating Schedule

Evaluations of mental health disorders, including the Veteran's service-connected PTSD with depressive disorder, NOS, are assigned under the provisions of 38 C.F.R. § 4.130, General Rating Formula for Mental Disorders.  The rating schedule is as follows:

General Rating Formula for Mental Disorders:
Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name
100
Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships
70
Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships
50
Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events)
30
Occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication
10
A mental condition has been formally diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication
0

When evaluating mental disorders, it is not the symptoms, but the severity of their effects that determine the level of impairment caused by a psychiatric disorder.  61 F.R. 52695 (1996).  Accordingly, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and a veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  Furthermore, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

A veteran may only qualify for a given disability rating under § 4.130 by demonstrating the presence of the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).  In addition to requiring the presence of the enumerated symptoms, section 4.130 also requires that those symptoms have caused the specified level of occupational and social impairment.  Id. at 117-18.

However, the factors listed in the rating schedule are simply examples of the type and degree of symptoms, or their effects, that would justify a particular rating, so the determination should not be limited solely to whether a Veteran exhibited the symptoms listed in the rating scheme, but should also be based on all of a veteran's symptoms affecting her level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002); Amberman v. Shinseki, 570 F.3d 1377, 1380 (Fed. Cir. 2009); see also 38 C.F.R. § 4.126(a); compare Massey v. Brown, 7 Vet. App. 204 (1994) ("The Board's consideration of factors which are wholly outside the rating criteria provided by the regulations is error as a matter of law.").

For instance, the scores assigned under the Global Assessment of Functioning (GAF) scale may be a relevant consideration.  See e.g., Bowling v. Principi, 15 Vet. App. 1, 14 (2001); Richard v. Brown, 9 Vet. App. 266, 267 (1996).  However, the American Psychiatric Association has determined that the GAF score has limited usefulness in the assessment of the level of disability.  Noted problems include lack of conceptual clarity and doubtful value of GAF psychometrics in clinical practice.  79 Fed. Reg. 45093 (August 4, 2014). 

(2) Application of the Rating Schedule

50% Prior to November 2006

Prior to November 2006, a disability rating higher than 50 percent is not assignable.  

During this time period, there is some presence of higher-level symptoms.  For instance, she endorsed suicidal ideation during VA treatment in June 2006.  Also, on VA examination in July 2004, she reported that the last job she held was for four months as a bus driver but she could not handle it because of her anxiety.  And, in June 2006, she reported impulsive spending sprees, which, the Board notes, might indicate impaired impulse control.  

Such higher-level symptoms alone do not justify assignment of a higher rating, however, because her symptoms overall did not manifest at the 70 percent level in duration, frequency, or severity.  For instance, on VA examination in July 2004, she manifested an angry mood with irritable affect, but this did not result in unprovoked irritability with periods of violence.  Her VA psychiatrist summarized in June 2006 that "[s]he has periods of depression, and she has periods of excessive energy, hyperness," but her medical records, including in March 2006, show that she was able to maintain the ability to function independently, appropriately and effectively by keeping a household for her children and other family members.  Such evidence also shows that she retained the ability to establish and maintain effective relationships.  

The Board is also mindful of the medical opinion of a November 2006 VA examiner who specifically found that there was a change in the Veteran's PTSD disability picture (it became more severe) between the time of the July 2004 VA examination and the March 2006 VA psychiatrist's consultation.  This November 2006 VA examiner's conclusion cannot support assignment of a 70 percent rating earlier than November 2006, because this same VA examiner went on to discount the accuracy and reliability of the statements given by the Veteran.  

The VA examiner cited a report from the Veteran's VA psychiatrist, who found in March 2006 that "she tends to deny that the things she told me were not correct."  The November 2006 VA examiner likewise found that "[i]t becomes difficult to really make certain accurate assessments," because "[a]s noted in the detailed note [in June 2006], the [V]eteran has told [her VA psychiatrist] one thing and then denies that she told it in the past."  

Without an accurate and reliable evidentiary basis, the Board cannot assign a higher rating for her PTSD symptoms prior to November 2006.  Stated differently,  a 70 percent rating cannot be assigned earlier because it is impossible to determine precisely when the higher level disability picture first manifested with any certainty.  Because the Board is precluded by law from making speculative inferences, even to resolve reasonable doubt, it must be found that a rating higher than 50 percent is not supported prior to November 2006.  See King, 700 F.3d 1339; Kahana, 24 Vet. App. at 433-34. 
  
The Board is also mindful of the GAF scores assigned prior to November 2006.  For instance, a GAF score of 45 was assigned in June 2006, which might suggest "serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting); or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  See DSM-IV Quick Reference at 46-47.  However, in light of the unreliable evidentiary record, especially when considering that the American Psychiatric Association has stopped using GAF scores due to their lack of validity, the Board finds that the GAF scores are nondeterminative here, and cannot alone justify the award or denial of a higher rating.  See 79 Fed. Reg. 45093.  Thus, the GAF scores do not provide the evidentiary basis needed to assign a higher disability rating.  

70% from November 2006

The next higher rating, 100 percent, cannot be assigned at any point in time beginning from November 2006.  

The Veteran has not worked during this time period.  This notwithstanding, and even if some higher-level symptoms are suggested, such as hearing voices, her PTSD disability picture has not manifested in total social impairment produced by those symptoms enumerated at that level in the rating schedule or symptoms of like severity, frequency,  and duration.  

The records during this time, as most repeatedly shown during VA consultations, show no impairment in orientation or other such symptoms.  In March 2012, she was encouraged to continue bowling (which she subsequently had to stop due to physical impairments).  During treatment in May 2007, she was described as "very social with a lot of events that require her to dress up."  During VA dental treatment in June 2007, she was noted as being "very nice and is a Christian counselor," giving the dental hygienist "alot [sic] of advice[.]"  In subsequent records, such as in February 2008 and December 2010, she was described as either "work[ing] with veterans," or "help[ing] other vets deal with trauma[.]"  During VA Mental Health treatment in February 2012, she was able to "set[] boundaries with my family around helping out financially," She "struggle[d]" with this, but was "learning to say no and continue[d] to use humor to assist herself in coping with anxious situations."  She was also able to take vacations, including to the beach in July 2013.  

Such evidence supports a disability picture at the 70 percent level, but is not consistent with a disability picture involving a total occupational and social impairment.  Accordingly, there is no evidentiary basis for assigning a 100 percent scheduler rating beginning from November 2006.  

(3) Extraschedular Consideration

The Schedule of Ratings for Mental Disorders provides broad criteria with non-exhaustive examples.  Therefore, the schedular rating criteria must necessarily be deemed adequate to evaluate the comprehensive symptoms and manifestations directly associated with the Veteran's PTSD and depression.  See Vazquez-Claudio, 713 F.3d at 116-17; Mauerhan, 16 Vet. App. at 442-43.  

As a final matter relevant to all the disability rating issues now on appeal, the Board notes that the Veteran has been assigned a total disability rating based on individual unemployability due to service-connected disability (TDIU), since May 1992, and a combined schedular rating of 100 percent since May 2004.  This total rating is the maximum benefit assignable on the basis of the combined effects of her multiple conditions.  Because there is no further benefit that may be obtained by referral for extraschedular consideration in this context, the issue is moot.  

IV.  Automobile and Adaptive Equipment

The Veteran is also seeking entitlement to automobile and adaptive equipment or adaptive equipment only.  

(1) Applicable Law

As established in 38 C.F.R. § 3.808, automobiles or other conveyances and adaptive equipment; certification, a certificate of eligibility for financial assistance in the purchase of one automobile or other conveyance in an amount not exceeding the amount specified in 38 U.S.C. 3902 (including all State, local, and other taxes where such are applicable and included in the purchase price) and of basic entitlement to necessary adaptive equipment will be provided to- (1) A veteran who is entitled to compensation under chapter 11 of title 38, United States Code, for a disability described in paragraph (b) of this section; or (2) A member of the Armed Forces serving on active duty who has a disability described in paragraph (b) of this section that is the result of an injury or disability incurred or disease contracted in or aggravated by active military, naval, or air service.  38 C.F.R. § 3.808(a) .  

Disability. One of the following must exist: 

(1) Loss or permanent loss of use of one or both feet; 
(2) Loss or permanent loss of use of one or both hands; 
(3) Permanent impairment of vision of both eyes: Central visual acuity of 20/200 or less in the better eye, with corrective glasses, or central visual acuity of more than 20/200 if there is a field defect in which the peripheral field has contracted to such an extent that the widest diameter of visual field subtends an angular distance no greater than 20° in the better eye. 
(4) Severe burn injury: Deep partial thickness or full thickness burns resulting in scar formation that cause contractures and limit motion of one or more extremities or the trunk and preclude effective operation of an automobile.
(5) Amyotrophic lateral sclerosis.
(6) For adaptive equipment eligibility only, ankylosis of one or both knees or one or both hips.

38 C.F.R. § 3.808(b).

As defined in 38 C.F.R. § 3.350(b)(2), in relevant part, loss of use of a hand or a foot will be held to exist when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below elbow or knee with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function, whether the acts of grasping, manipulation, etc., in the case of the hand, or of balance, propulsion, etc., in the case of the foot, could be accomplished equally well by an amputation stump with prosthesis; for example: 
(a) Extremely unfavorable complete ankylosis of the knee, or complete ankylosis of two major joints of an extremity, or shortening of the lower extremity of 31/2 inches or more, will constitute loss of use of the hand or foot involved. 
(b) Complete paralysis of the external popliteal nerve (common peroneal) and consequent footdrop, accompanied by characteristic organic changes including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of this nerve, will be taken as loss of use of the foot. 

Additional eligibility criteria for adaptive equipment.  Claimants for adaptive equipment must also satisfy the additional eligibility criteria of §§17.156, 17.157, and 17.158 of this chapter.  38 C.F.R. § 3.808(d) 

(2) Discussion

Here, the claim cannot be granted.  The Veteran is service-connected for multiple disabilities: PTSD and major depressive disorder; degenerative disc and joint disease, lumbosacral spine; chronic pain syndrome; right knee disability; left knee disability; ulcerative colitis/irritable bowel syndrome; degenerative joint disease cervical spine; hypertension; and uterine fibroid tumor.  

However, none of these disabilities involves loss of loss or permanent loss of a hand or foot, permanent impairment of vision of both eyes; severe burn injury; or ankylosis of one or both knees or one or both hips.  The VA treatment records, including in August 2014, show that she ambulated with a walker and had a motorized wheelchair due to chronic pain.  However, there is no indication that her disabilities resulted in loss of use as contemplated by § 3.808.  To the contrary, the most recent VA examination, conducted in January 2014 for chronic pain, show that there was "no overt joint deformity."  Considering the comprehensiveness and continuous nature of the VA medical records, the absence of any indication of loss of use must be understood as an absence of such a state.  See AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013).

Accordingly, the record before the Board does not establish the threshold requirements for establishing entitlement to automobile and adaptive equipment or adaptive equipment only.  Therefore, the claim cannot be granted, and the appeal is denied.  


ORDER

Entitlement to service connection for diabetes mellitus type II is denied. 

Entitlement to a rating in excess of 60 percent for degenerative disc and joint disease of the lumbosacral spine is denied.

Entitlement to a rating in excess of 10 percent for hypertension is denied.

Entitlement to an increased rating for PTSD, evaluated as 50 percent disabling prior to November 27, 2006, and as 70 percent disabling therefrom, is denied.

Entitlement to automobile and adaptive equipment or adaptive equipment only is denied. 




____________________________________________
MICHAEL E. KILCOYNE 
 Veterans Law Judge, Board of Veterans' Appeals






Department of Veterans Affairs


